—Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 2, 1995, convicting defendant, after a jury trial, of assault in the second degree and two counts of jostling, and sentencing her, as a second violent felony offender, to concurrent prison terms of 2V5 to 5 years, 1 year and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues concerning credibility and defendant’s intent to prevent a police officer from performing a lawful duty (Penal Law § 120.05 [3]) were properly placed before the jury, and we see no reason to disturb its determinations. There was ample evidence from which the jury could infer defendant’s knowl*352edge that the victim was a police officer, as well as the requisite intent (People v Acosta, 80 NY2d 665).
The challenged portions of the prosecutor’s summation were for the most part directly responsive to defense counsel’s attack on the credibility of the police witnesses (see, People v Overlee, 236 AD2d 133), and there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D’Alessandro, 184 AD2d 114, lv denied 81 NY2d 884). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andidas, JJ.